Exhibit 10(o)

STOCK PURCHASE AGREEMENT

AMONG

VIDEO DISPLAY CORPORATION,

Z-AXIS HOLDINGS, INC

AND

Z-AXIS, INC

October 3, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1 – Definitions

     1   

Section 2 – Basic Transaction

     4      

(a)

  

Purchase and Sale of Shares

     4      

(b)

  

No Assumption of Liabilities

     4      

(c)

  

Purchase Price

     4      

(d)

  

Note Payable

     4      

(e)

  

The Closing

     4   

Section 3 – Representations and Warranties of the Sellers

     4      

(a)

  

Organization of the Sellers

     5      

(b)

  

Authorization of Transaction

     5      

(c)

  

Noncontravention

     5      

(d)

  

Brokers’ Fees

     5      

(e)

  

Title to Assets

     5      

(f)

  

Tangible Assets

     5      

(g)

  

Product Liability

     5      

(h)

  

Litigation

     6      

(i)

  

Product Warranty

     6      

(j)

  

Material Contracts

     6      

(k)

  

Inventory

     6      

(l)

  

Intellectual Property

     6      

(m)

  

Legal Compliance

     6      

(n)

  

Disclosure

     6   

Section 4 – Representations and Warranties of the Buyer

     7      

(a)

  

Organization of the Buyer

     7      

(b)

  

Authorization of Transaction

     7      

(c)

  

Noncontravention

     7      

(d)

  

Brokers’ Fees

     7      

(e)

  

Risk of Business

     7      

(f)

  

Disclosure

     7   

Section 5 – Pre-Closing Covenants

     8      

(a)

  

General

     8      

(b)

  

Notices and Consents

     8      

(c)

  

Operation of Business

     8      

(d)

  

Preservation of Business

     8      

(e)

  

Full Access

     8      

(f)

  

Publicity

     8      

(g)

  

Confidentiality

     8      

(h)

  

Tax Matters

     8   

Section 6 – Conditions to Obligation to Close

     10      

(a)

  

Conditions to Obligation of the Buyer

     10      

(b)

  

Conditions to Obligation of the Sellers

     11   

Section 7 – Termination

     12   

 

1



--------------------------------------------------------------------------------

Section 8 – Post Closing Covenants

     12      

(a)

  

General

     12      

(b)

  

Litigation Support

     12      

(c)

  

Transition

     12      

(d)

  

Covenant Not to Compete

     12      

(e)

  

Agreement Not to Solicit Customers

     13      

(f)

  

Agreement Not to Solicit Employees

     13      

(g)

  

Agreement on CRT Pricing

     13      

(h)

  

Transition Support

     13      

(i)

  

Employees

     13      

(j)

  

Approvals

     13   

Section 9 – Remedies for Breach of this Agreement

     13      

(a)

  

Survival of Representations and Warranties

     13      

(b)

  

Indemnification Provisions

     13   

Section 10 – Disputes and Arbitration

     14   

Section 11 – Miscellaneous

     14      

(a)

  

Survival of Representations and Warranties

     14      

(b)

  

Entire Agreement

     14      

(c)

  

Succession and Assignment

     14      

(d)

  

Counterparts

     15      

(e)

  

Headings

     15      

(f)

  

Notices

     15      

(g)

  

Amendments and Waivers

     15      

(h)

  

Severability

     15      

(i)

  

Expenses

     16      

(j)

  

Incorporation of Exhibits and Schedules

     16      

(k)

  

Bulk Transfer Laws

     16      

(l)

  

Governing Law

     16   

Exhibits

     

Raw Material and Finished Inventory Schedule

     B      

Asset Schedule

     C   

Schedules

     

Company Assets

     2      

Reserved

     3      

Intellectual Property – (Trademarks, Service Marks, Trade Dress, Logos, Trade
Names)

     4      

Intellectual Property – (Copyrightable Works, All Copyrights, All Applications,
Registrations, Renewals

     5      

Computer Software

     6      

Exceptions to Proprietary Rights

     7      

Employees to be Hired by Buyer

     8   

 

2



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
October 3, 2013 by and between VIDEO DISPLAY CORPORATION, a Georgia corporation
(the “Seller”), and Z-AXIS HOLDINGS, INC, a corporation organized under the laws
of the State of New York (the “Buyer”) and Z-AXIS, Inc. (the Company) The Buyer
and the Seller are referred to collectively herein as the “Parties.”

RECITALS

A. The Company operates the Z-AXIS, INC Business (as defined below) at Phelps
NY.

B. Seller owns of record and beneficially all of the issued and outstanding
shares of the capital stock of the Company (the “Shares”).

C. Seller desires to sell the Shares to Buyer, and Buyer desires to purchase the
Shares from Sellers, upon the conditions set forth below.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

1. Definitions.

“Adverse Consequences” means all actual out-of-pocket damages (excluding
incidental, punitive, speculative, lost opportunity, multiple of profits, and
consequential or special damages of any nature) resulting from actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement, Liabilities, obligations, Taxes,
liens, losses, expenses, and fees, including court costs and all reasonable fees
and expenses of attorneys and experts relating to the Z-AXIS, INC Business.

“Buyer” has the meaning set forth in the preface above.

“Closing” has the meaning set forth in Section 2(e) below.

“Closing Date” has the meaning set forth in Section 2(e) below.

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Assets” means all right, title, and interest in and to the following
Company assets : (a) all the tangible personal property such as all machinery,
equipment, inventories of raw materials and supplies, manufactured and purchased
parts, goods in process and finished goods, furniture, tools, jigs, and dies
used exclusively or primarily by the Company in its Z-AXIS, INC Business
including, but not limited to such personal property which is specifically
enumerated on Schedule 1 attached hereto (b) Intellectual Property, (c) files,
documents, correspondence, lists, plats, drawings, and specifications, creative
materials, advertising and



--------------------------------------------------------------------------------

promotional materials, studies, reports, and other printed or written materials
used in the Z-AXIS, INC Business, and (d) parts and service customer lists,
history and contact information used in the Z-AXIS, INC Business; and the
Company Assets shall include (i) the corporate charter, qualifications to
conduct business as a foreign corporation, taxpayer and other identification
numbers, seals, minute books, stock transfer books, blank stock certificates,
and other documents relating to the organization, maintenance, and existence of
the Company as a corporation, (ii) any of the rights of the Company under this
Agreement or (iii) any asset of the Company primarily used in its businesses,
including any asset not specifically set forth above., but excluding any and all
intercompany cash accounts and intercompany non-trade receivable and payable
accounts which shall, for all purposes be zeroed out against the Company
retained earnings account. “Company Assets” also includes the DBAs of Bear Power
Supplies and Boundless Technologies.

“Disclosure Schedule” means a schedule or listing of exceptions to the
representations made by Seller in Section 3 below or by the Buyer in Section 4
below, and in each case reasonably satisfactory to the party to which such
representations and warranties are made.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other material employee benefit plan,
program or arrangement of any kind.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, ordinances and other provisions having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now or
hereafter in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each entity that is treated as a single employer with
the Sellers for purposes of Code Section 414.

“Estoppel Certificates” has the meaning set forth in Section 6(a) below.

“Export Control” means the U. S. Government Export Control Laws, including the
Office of Defense Trade Controls (ODTC) and the International Traffic in Arms
Regulations (ITAR)

“Financial Statement” has the meaning set forth in Section 3(g) below.

 

2



--------------------------------------------------------------------------------

“Z-AXIS, INC Business” has the meaning of that business conducted by the Seller
in Phelps NY whereby Sellers manufacture and market electronic products and
supply services related to such products in their respective industries.

“Intellectual Property” means the following, (a) the trademarks, service marks,
trade dress, logos, trade names, and together with all translations,
adaptations, derivations, and combinations thereof used exclusively in the
Company’s Z-AXIS, INC Business and which are specifically set forth on Schedule
3 attached hereto, (b) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith used in the
Company’s Z-AXIS, INC Business and which are specifically set forth on Schedule
4 attached hereto, (c) all mask works and all applications, registrations, and
renewals in connection therewith used exclusively in the Company’s Z-AXIS, INC
Business, (d) all trade secrets and confidential business information (including
ideas, research and development, know-how, formulas, compositions, manufacturing
and production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals) used in the Company’s Z-AXIS, INC
Business, (e) all computer software (including data and related documentation)
used in the Company’s Z-AXIS, INC Business and which are specifically set forth
on Schedule 5 attached hereto, (f) all other proprietary rights of the Company
used in the Company’s Z-AXIS, INC Business, except as specifically set forth on
Schedule 6 attached hereto, and (g) all copies and tangible embodiments thereof
(in whatever form or medium).

“Knowledge” means actual knowledge after reasonable investigation.

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Party” has the meaning set forth in the preface above.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

“Purchase Price” has the meaning set forth in Section 2(c) below.

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, materialmen’s, and similar
liens, (b) liens for Taxes not yet due and payable, (c) purchase money liens and
liens securing rental payments under capital lease arrangements, and (d) other
liens arising in the Ordinary Course of Business and not incurred in connection
with the borrowing of money.

“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.

“Seller” has the meaning set forth in the preface above.

 

3



--------------------------------------------------------------------------------

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

2. PURCHASE AND SALE OF SHARES

(a) Sale of shares. Seller agrees to sell the Shares and Buyer agrees to
purchase the Shares from Seller.

(b) Assumption of Liabilities. On and subject to the terms and conditions of
this Agreement, the Buyer neither agrees to assume nor become responsible for
any of the Seller’s Liabilities at the Closing other than the liabilities
specifically shown in detail on the Z-AXIS, INC Financial Balance Sheet Data
upon which this Purchase Offer is predicated.

(c) Purchase Price. The Buyer agrees to pay to the Seller at Closing Nine
Million Dollars (the “Cash Portion of the Purchase Price”) plus$1500 per day
beginning on November 15, 2013 until the closing date. The cash as of the date
of this signed agreement shall remain with Z-AXIS and no longer be subject to
intercompany transfers with seller.

(d) Note Payable. In addition to the Cash Portion of the Purchase Price, the
Seller shall deliver a Note Payable to the Seller in the amount of One Million
Dollars on the terms indicated on Exhibit 2(d) attached hereto.

(e) The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on November 15, 20013 at the offices of Video
Display Corporation, 1868 Tucker Industrial Road, Stone Mountain GA commencing
at 9:00 a.m. local time or at such other place and at such other date and time
as the Parties may mutually agree upon (the “Closing Date”);

(f) Buyer financing contingency. This stock purchase agreement is contingent
upon buyer obtaining financing for the cash portion of the purchase price prior
to closing. Buyer agrees to pursue the same with diligence. Seller agrees to
provide financial statements required by purchaser’s lenders.

3. Representations and Warranties of the Seller. The Seller represents and
warrants to the Buyer that to Seller’s Knowledge, and, except as set forth in
the Disclosure Schedule, the statements contained in this Section 3 are correct
and complete as of the date of this Agreement and will be correct and complete
to the best of Seller’s knowledge, as of the Closing Date. The Seller’s
Disclosure Schedule will be arranged in paragraphs corresponding to the lettered
and numbered paragraphs contained in this Section 3.

 

4



--------------------------------------------------------------------------------

(a) Organization of the Company. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.

(b) Authorization of Transaction. The Seller has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
Without limiting the generality of the foregoing, the board of directors of the
Company and the Seller have duly authorized the execution, delivery, and
performance of this Agreement by the Seller. This Agreement constitutes the
valid and legally binding obligation of the Seller, enforceable in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally and by principals of equity.

(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which the Seller is subject or any provision of the articles
of incorporation or bylaws of the Seller or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Seller is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any Security
Interest upon any of the Company’s Assets). The Seller does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement (including the
assignments and assumptions referred to in Section 2 above).

(d) Brokers’ Fees. The Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.

(e) Title to Assets. The Company has good and marketable title to all of the
Company’s Assets, free and clear of any Security Interest or restriction on
transfer other than liabilities specified on the most recent financial
statements presented to the Buyer.

(f) Tangible Assets. The Company owns or leases all machinery, equipment, and
other tangible assets, including parts inventory, necessary for the conduct of
the Company’s Z-AXIS, INC Business as presently conducted and as presently
proposed to be conducted. The Company owns some of the raw materials and
supplies needed for operation of the Z-AXIS, INC business, and contract for the
balance of such materials and supplies. The Seller makes no representation or
warranty as to the condition on usability of any tangible asset transferred
under this Agreement and each such tangible asset is SOLD AS IS,WHERE IS WITHOUT
ANY IMPLIED OR EXPRESS WARRANTY FOR A PARTICULAR PURPOSE.

g) Product Liability. The Seller does not have any Liability to its Knowledge
(and to Seller’s Knowledge, there is no reasonable basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against the Seller giving rise to any Liability) arising out of
any injury to individuals or property as a result of the ownership, possession,
or use of any Z-AXIS, INC Business product manufactured, sold, leased, or
delivered by the Seller.

 

5



--------------------------------------------------------------------------------

(h) Litigation. With respect to the Company Assets, the Company (i) is not
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge and (ii) is not a party or are threatened to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator except ongoing litigation brought
by a former Manufactures Representative (Moore-Haar) against Z-AXIS, the
responsibility for which passes to the buyer.

(i) Product Warranty. To the Seller’s Knowledge, each product manufactured,
sold, leased, or delivered by the Company pursuant to the Z-AXIS, INC Business
has been in conformity with all applicable contractual commitments and all
express and implied warranties, and the Seller has no Knowledge of any existing
claim of Liability (and to the Seller’s Knowledge there is no basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against the Company giving rise to any Liability)
for replacement or repair thereof or other damages in connection therewith

(j) Material Contracts. There exists no term or condition in any material
contract that relates to the Company Assets that would in any way or matter
adversely affect Buyer’s utilization of the Company Assets post Closing.

(k) Inventory The inventory portion of the Company Assets consists of raw
materials and supplies, manufactured and purchased parts, goods in process, and
finished goods, all of which is SOLD AS IS, WHERE IS WITHOUT ANY IMPLIED OR
EXPRESS WARRANTY FOR A PARTICULAR PURPOSE.

(l) Intellectual Property. The Company owns or has the right to use pursuant to
license, sublicense, agreement, or permission all Intellectual Property being
used in the Company’s Z-AXIS, INC Business. Each item of Intellectual Property
owned or used by the Company immediately prior to the Closing hereunder will be
owned or available for use by the Buyer on identical terms and conditions
immediately subsequent to the Closing hereunder.

(m) Legal Compliance. To the Seller’s Knowledge, the Company has complied with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of federal, state,
local, and foreign governments (and all agencies thereof), as they may relate
directly to the Acquired Assets, and to Seller’s Knowledge no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against the Company alleging any failure so to
comply.

(n) Disclosure. To the Knowledge of Seller, the representations and warranties
contained in this Section 3 do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements and information contained in this Section 3 not misleading.

(o) Corporate taxes. All State and Federal Income Taxes, sales taxes and payroll
taxes determined to be applicable to operations and income and expenses to and
includingAugust 31, 2013 shall be assumed by the seller.

 

6



--------------------------------------------------------------------------------

4. Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Seller that the statements contained in this Section 4 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 4),
except as set forth in the Disclosure Schedule. The Buyer’s Disclosure Schedule
will be arranged in paragraphs corresponding to the lettered and numbered
paragraphs contained in this Section 4.

(a) Organization of the Buyer. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.

(b) Authorization of Transaction. The Buyer has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunderand has been duly authorized to carry out the execution, deliver and
performance of this Agreement. This Agreement constitutes the valid and legally
binding obligation of the Buyer, enforceable in accordance with its terms except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally and by
principals of equity.

(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which the Buyer is subject or any provision of its charter
or bylaws or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets is
subject. The Buyer does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transactions contemplated by
this Agreement (including the assignments and assumptions referred to in
Section 2 above).

(d) Brokers’ Fees. The Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Sellers could become liable or
obligated.

(e) Risk of Business. The Buyer has conducted what it believes to be an
appropriate “due diligence” investigation of the Company and the Company’s
Z-AXIS, INC Business, and acknowledges that the Buyer has been informed by the
Seller of the past performance of the Z-AXIS, INC Business and have provided
“Best Effort” future projections of revenues and profits. No representations,
assurances and/or guarantees have been provided for the growth or performance of
financial or business results from the utilization of the Company Assets or
otherwise.

(f) Disclosure. To the Knowledge of Buyer, the representations and warranties
contained in this Section 4 do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements and information contained in this Section 4 not misleading.

 

7



--------------------------------------------------------------------------------

5. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.

(a) General. Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 6 below).

(b) Notices and Consents The Seller will give any notices to third parties, and
the Seller will use its best efforts to obtain any third-party consents, that
the Buyer may reasonably request in connection with the matters referred to in
Section 3(c) above. Each of the Parties will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred to in Section 3(c) and Section 4(c) above.

(c) Operation of Business. The Seller will not engage in any practice, take any
action, or enter into any transaction involving the Z-AXIS, INC Business outside
the Ordinary Course of Business, except as envisioned by this Agreement.

(d) Preservation of Business. The Seller will undertake best efforts to keep the
Z-AXIS, INC Business and properties substantially intact, including its present
operations, physical facilities, working conditions, and relationships with
lessors, licensors, suppliers, customers, and employees.

(e) Full Access. The Seller will permit representatives of the Buyer to have
full access at all reasonable times, and in a manner so as not to interfere with
the normal business operations of the Seller, to all premises, properties,
personnel, books, records, contracts, and documents of or pertaining to the
Company Assets.

(f) Publicity. Prior to the Closing, any written news releases by the Buyer or
the Seller pertaining to this Agreement or the sale contemplated by the
Agreement shall be reviewed and approved by the other Party hereto prior to
release.

(g) Confidentiality. Buyer shall hold in strict confidence, all documents and
information obtained with respect to Seller and the Company (“Confidential
Information”). Buyer shall not permit any Confidential Information to be
utilized or to be disclosed or conveyed to any other person or entity other than
its legal and accounting representatives in furtherance of this Agreement. This
Section 5(g) shall terminate if and when the Closing occurs in accordance with
Section 1 of this Agreement. In the event that the Closing does not occur, Buyer
shall hold such Confidential Information in strict confidence indefinitely.

(h) Tax Matters.

(a) Sellers and Buyer and their respective Affiliates shall jointly make a
timely, irrevocable and effective election under Code §338(h)(10) and any
similar elections under any applicable state, local or foreign income Tax law
(collectively the “§338(h)(10) Elections”) with respect to Buyer’s purchase of
the Shares. Such Code §338(h)(10) Election shall be made pursuant to Code
§338(h)(10) and the Treasury Regulations promulgated thereunder. To facilitate
such election, at the Closing the Sellers’ Representative shall deliver to Buyer
Forms 8023 and any similar forms under applicable state, local or foreign income
Tax law (“Forms

 

8



--------------------------------------------------------------------------------

8023”) with respect to Buyer’s purchase of the Shares as requested by Buyer, on
which the Sellers shall have completed Sections B and C thereof and which shall
have been duly executed by each Seller. Buyer shall complete Sections A, D and E
thereof and cause the Forms 8023 to be duly and timely filed as prescribed by
Treas. Reg. §1.338(h)(10)-1 or the corresponding provisions of applicable state
or local income Tax law. The Sellers and Buyer shall cooperate with each other
in allocating the “Aggregate Deemed Sale Price” (“ADSP”) as defined in Treas.
Reg. § 1.338-4 among the classes of assets of the Company pursuant to Treas.
Regulation § 1.338-6, and shall make available to each other such Tax data and
other information as may be reasonably requested by the other party. Within 150
days after the Closing Date, Buyer will propose to the Sellers’ Representative
the allocation of ADSP among the classes of assets of the Company to be reported
on the respective IRS Form 8883 and any similar forms under applicable state,
local or foreign income tax law (“Forms 8883”) to be filed by Sellers and Buyer.
In the event that Buyer and Sellers’ Representative are unable to agree on the
allocation of ADSP to be reported on Form 8883 within 180 days of the Closing
Date (and a failure to raise any disagreement by Sellers’ Representative will be
deemed to be considered an acquiescence), the matter in dispute shall be
resolved as soon as practicable by the Accountants. Promptly, but not later than
15 days after its acceptance of appointment hereunder, the Accountants will
determine (based solely on presentations by Sellers’ Representative and Buyer
and not by independent review) only those matters in dispute and will render a
written report as to the disputed matters, which report shall be conclusive and
binding upon the parties. Buyer and Principal Sellers shall bear equally the
fees and expenses of such firm. Buyer and Sellers shall file all Tax Returns in
a manner consistent with the allocation of ADSP reported on Forms 8883 (and
comparable forms for state, local or foreign Tax law).

(b) Neither the Company nor any of the Sellers shall take or allow to be taken
any actions (other than the sale of the Purchased Shares pursuant to this
Agreement) that would result in the termination of the Company’s status as a
validly electing S corporation within the meaning of Code § 1361 and § 1362.

(c) Seller shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns for the Company for all periods ending on or prior to the
August 31, 2013 that are filed after the Closing Date. Seller shall provide
copies to Buyer’s Representative of each such proposed Tax Return described in
the preceding sentence at least 15 days prior to its proposed filing. Buyer’s
Representative shall have ten days from receipt of such proposed Tax Return from
Seller to raise objections to any item(s) contained therein. In the event
Buyer’s Representative does not so object, Buyer shall be deemed to have waived
any right to so object. In the event Buyer’s Representative does so object, then
Buyer and Sellers’ Representative shall negotiate in good faith for at least
five days to resolve such objections. In the event Sellers’ Representative and
Buyer are unable to so resolve such objections, then the matter shall be
resolved by the Accountants as soon as practicable (but in any event within 15
business days following submission to the Accountants). Buyer and Principal
Sellers shall bear equally the fees and expenses of such firm.

(d) Buyer, the Company and the Sellers shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
Tax Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Buyer, the Company and the Sellers agree (i) to
retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
expiration of the statute of limitations (and, to the

 

9



--------------------------------------------------------------------------------

extent notified by Buyer or Sellers, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority, and (ii) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, the Company or Sellers, as the case
may be, shall allow the other party to take possession of such books and
records. Buyer and Sellers further agree, upon request, to use their
commercially reasonable efforts to obtain any certificate or other document from
any Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).

(e) All tax-sharing agreements or similar agreements with respect to or
involving the Company shall be terminated as of the August 31, 2013 and, after
that Date, the Company shall not be bound thereby or have any liability
thereunder. If subsequent to the closing date, the Seller has any tax
adjustments, related to periods prior to the closing date, that cause an
increase in the tax liability of Z-AXIS, the Seller shall reimburse the Buyer
for such tax adjustment, interest and penalties.

(f) All transfer (including without limitation, real estate transfer Tax),
sales, use, deed, registration, documentary, stamp, conveyancing, franchise
property, notarial, and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement shall be paid by the
Sellers when due, and the Sellers shall, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable law, Buyer shall, and shall cause its affiliates to, join
in the execution of any such Tax Returns and other documentation.

(g) Any Taxes with respect to income, property or operations of the Company and
that relate to a Straddle Tax Period, shall be apportioned between the
Pre-Closing Tax Period and the Post-Closing Tax Period as follows: (i) in the
case of Taxes other than income, sales and use, and withholding Taxes, on a per
diem basis, and (ii) in the case of income, sales and use, and withholding
Taxes, as determined from the books and records of the Company as if the taxable
year of the Company terminated at the close of business on the Closing Date
(i.e., based on an interim closing of the books of the Company as of the end of
the Closing Date). Sellers and Buyer agree, to the extent permitted by
applicable Law, to elect with the relevant taxing authority to treat for all
purposes the Closing Date as the last day of a taxable period of the Company.

6. Conditions to Obligation to Close.

(a) Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date;

(ii) the Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

10



--------------------------------------------------------------------------------

(iii) the Seller shall have procured all of the third party consents specified
in Section 5(b) above;

(iv) except as otherwise disclosed herein, no action, suit, or proceeding shall
be pending or threatened before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement, (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, or (C) affect adversely the
right of the Buyer to own the Company Assets and to operate the Z-AXIS, INC
Business (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

(v) the Seller shall have delivered to the Buyer a certificate to the effect
that each of the conditions specified above in Section 6(a)(i)-(v) is satisfied
in all respects.

(vi) all actions to be taken by the Seller in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Buyer and its counsel; and

(vii) Seller agrees with the Buyer that the inventory to be transferred to the
Buyer at the Closing date shall consist of total inventory as set forth on
Schedule 1, which list of inventory shall be run off of the Company’s MRP system
before the start of business as of the Closing Date.

The Buyer may waive any condition specified in this Section 6(a) if it executes
a writing so stating at or prior to the Closing.

(b) Conditions to Obligation of the Seller. The obligation of the Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date;

(ii) the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

(iv) the Buyer shall have delivered to the Seller a certificate to the effect
that each of the conditions specified above in Section 6(b)(i)-(iv) is satisfied
in all respects;

 

11



--------------------------------------------------------------------------------

(v) all actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Sellers.

The Seller may waive any condition specified in this Section 6(b) if it executes
a writing so stating at or prior to the Closing.

7. Termination. The Buyer may terminate this Agreement by written notification
to the Seller within 30 days of the date of the signing of the Purchase
Agreement. In the event of any such termination, the Seller shall retain any
deposit paid by the Buyer pursuant to Section 2(c) to cover expended costs of
the Seller’s reasonable attorneys’ fees and due diligence. The Seller may
terminate this Agreement by written notification to the Buyer at any time prior
to the Closing.

8. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing.

(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under Section 9 below

(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Sellers, each of the other Parties will cooperate with the
contesting or defending Party and its counsel in the contest or defense, make
available its personnel, and provide such testimony and access to his or its
books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefore under Section 9 below).

(c) Transition. The Seller will not take any action that is designed or intended
to have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Company from maintaining the same business
relationships with the Buyer with respect to the Z-AXIS, INC Business after the
Closing as it maintained with the Company with respect to the Z-AXIS, INC
Business prior to the Closing. The Seller and the Company will refer all
customer inquiries relating to the Z-AXIS, INC Business to the Buyer from and
after the Closing.

(d) Covenant Not to Compete. The Parties agree that this covenant not to compete
is necessary in order to protect the value and goodwill of the Company Assets
and without this covenant not to compete, the Buyer would not have entered into
this Agreement. For a period of Five (5) years from and after the Closing Date,
the Seller will not engage directly or indirectly in the Z-AXIS, INC Business of
Z-AXIS, INC sales, parts replacement or parts repair business or service that
the Sellers conducts as of the Closing Date in any geographic area in which the
Sellers conducts that business as of the Closing Date; provided, however, that
the ownership of less than 10% of the outstanding stock of any publicly traded
corporation engaged in such business shall not be deemed to be engaging in any
such business. If the final judgment of a

 

12



--------------------------------------------------------------------------------

court of competent jurisdiction declares that any term or provision of this
Section 8(d) is invalid or unenforceable, the Parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

(e) Agreement Not to Solicit Customers. For a period of five (5) years from and
after the Closing Date, the Seller will not, directly or indirectly, on Seller’s
own behalf or on behalf of others, (1) solicit, divert, appropriate to or accept
on behalf of any Competing Business, or (2) attempt to solicit, divert,
appropriate to or accept on behalf of a Competing Business, for the purpose of
providing services or products substantially similar to the current business of
the Sellers, that being any business from any customer or actively sought
prospective customer of the Sellers at or prior to the Closing Date. For
purposes of this Agreement, “Competing Business” means manufacturing and sales
comprised of the product line, parts replacement or the repair of parts relating
to the Z-AXIS, INC Business.

(f) Agreement Not to Solicit Employees. Subsequent to the Signing of this
Agreement, the Seller directly, on the Seller’s own behalf or on behalf of
others, shall not solicit, divert or hire, or attempt to solicit, divert or
hire, any other persons employed by Z-AXIS.

(g) Agreement on CRT Pricing. The Seller agrees to maintain current pricing of
CRTs historically purchased by Buyer for a period of 5 years with annual
increases not to exceed five percent (5%).

(h) Employees.

(i) Nothing in this Agreement obligates the Buyer to transfer any employee of
the Seller to the Buyer. However, Buyer shall have the option to continue
employment of any, all or none of the current employees of the Seller subsequent
to the Closing.

(ii) Any such employee, with continued employment by Z-AXIS shall continue to be
bound, by the Company’s Confidentiality and Intervention Agreement signed by the
employee.

9. Remedies for Breach of this Agreement.

(a) Survival of Representations and Warranties. All of the representations and
warranties of the Seller contained in Section 3 of this Agreement shall survive
the Closing and continue in full force and effect until the three year
anniversary date of the date of Closing and expire and terminate in their
entirety thereafter. All of the representations and warranties of the Buyer
contained in Section 4 of this Agreement shall survive the Closing and continue
in full force and effect until the one year anniversary date of the date of
Closing and expire and terminate in their entirety thereafter. All covenants of
the Parties contained in this Agreement shall survive the Closing in accordance
with their terms.

(b) Indemnification Provisions.

In the event either Party claims the other Party has breached any of its
representations, warranties and covenants contained in the Agreement and if
there is an

 

13



--------------------------------------------------------------------------------

applicable survival period pursuant to Section 9 (a) above and provided the
purportedly damaged Party has made a written claim for indemnification against
the other Party within such survival period and the other Party is found to have
breached the Agreement, then the other Party agrees to indemnify the damaged
Party from and against the entirety of any Adverse Consequences the damaged
Party may suffer through and after the date of the breach as specified in the
claim for indemnification resulting from, arising out of, relating to, in the
nature of, or caused by the breach (or the alleged breach).

10. Disputes and Arbitration. If any dispute should arise after Closing
concerning performance under or interpretation of this Agreement, then, prior
to, and as a condition to either Seller’s or Buyer’s right to initiate any
arbitration action, the Parties will take the following steps in an attempt to
informally resolve any such dispute:

(a) The initiating party to the dispute shall provide the other party thirty
(30) days written notice of the dispute and opportunity to cure.

(b) If the dispute remains after the thirty (30) days written notice and cure
period, then within thirty (30) days of the request of either party, the parties
shall participate in non-binding mediation with a mutually agreeable mediator at
a mutually agreeable date, time and location.

(c) If any such dispute remains unresolved after the parties have attended
mediation pursuant to Section 10(b), then either party may initiate an
arbitration proceeding.

(d) The Parties agree that if they are unable to resolve any controversy that
arises under this Agreement post-Closing as contemplated by this Section 10,
then such controversy and any ancillary claims not so resolved will be submitted
to mandatory and binding arbitration in accordance with the rules of the
American Arbitration Association. Any award rendered therein shall be final and
binding on each and all of the Parties, and judgment may be entered thereon in a
court of competent jurisdiction Seller and Buyer shall appoint a maximum of
three arbitrators. Seller shall appoint one arbitrator and Buyer shall appoint
one arbitrator. Each of these arbitrators shall appoint the third. If any Party
fails to appoint an arbitrator, the President or Chairman of the American
Arbitration Association, or his authorized subordinate, shall appoint such
arbitrator or arbitrators.

 

 

   

 

Seller

   

Buyer

11. Miscellaneous.

(a) Survival of Representations and Warranties. All of the representations,
warranties and covenants of the Parties contained in this Agreement shall
survive the Closing hereunder as and to the extent provided in Section 9(a)
above.

(b) Entire Agreement This Agreement (including the documents referred to herein)
constitutes the entire agreement between the Parties and supersedes any prior
understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

(c) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations

 

14



--------------------------------------------------------------------------------

hereunder without the prior written approval of the other Party; provided,
however, that the Buyer may (i) assign any or all of its rights and interests
hereunder to one or more of its Affiliates and (ii) designate one or more of its
Affiliates to perform its obligations hereunder (in any or all of which cases
the Buyer nonetheless shall remain responsible for the performance of all of its
obligations hereunder).

(d) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(e) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(f) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 

If to the Seller:

  

Video Display Corporation

  

1868 Tucker Industrial Drive

  

Tucker, Georgia 30084

  

Fax: 770.493.3903

  

Attn.: Ronald D. Ordway, CEO

If to the Buyer:

  

Z-AXIS HOLDINGS, INC

  

Z-AXIS, INC

  

  1916 Route 96

  

  Phelps, NY 14532

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

(g) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
Seller. The Seller may consent to any such amendment at any time prior to the
Closing. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

(h) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

15



--------------------------------------------------------------------------------

(i) Expenses. Buyer and Seller each will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

(j) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

(k) Bulk Transfer Laws. The Buyer acknowledges that the Seller will not comply
with the provisions of any bulk transfer laws of any jurisdiction in connection
with the transactions contemplated by this Agreement.

(l) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York as it applies to contracts to be
performed entirely within the State of New York

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

VIDEO DISPLAY CORPORATION

By:

 

 

Title:

 

 

Z-AXIS, INC

By:

 

 

Title:

 

 

Z-AXIS HOLDINGS, INC

By:

 

 

Title:

 

 

 

16



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

SCHEDULE 1

COMPANY ASSETS



--------------------------------------------------------------------------------

SCHEDULE 2

[Reserved]



--------------------------------------------------------------------------------

SCHEDULE 3

INTELLECTUAL PROPERTY – Z-AXIS INC

(Trademarks, Service Marks, Trade Dress, Logos, Trade Names)



--------------------------------------------------------------------------------

SCHEDULE 4

INTELLECTUAL PROPERTY – Z-AXIS INC

(Copyrightable works, all Copyrights, all Applications, Registrations, Renewals)



--------------------------------------------------------------------------------

SCHEDULE 5

COMPUTER SOFTWARE – Z-AXIS INC

(including data and related documentation)



--------------------------------------------------------------------------------

SCHEDULE 6

EXCEPTIONS TO PROPRIETARY RIGHTS – Z-AXIS INC



--------------------------------------------------------------------------------

SCHEDULE 7

Reserved



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE